
	
		I
		111th CONGRESS
		1st Session
		H. R. 4174
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Nye introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  relief with respect to estate and gift taxes, small businesses, and government
		  contractors.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tax Relief for Business Growth and Sustainability
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Estate and gift tax reform
					Sec. 101. Repeal of carryover basis; increased exclusion
				amount; maximum 35 percent rate.
					Sec. 102. Increase in deduction for family-owned
				businesses.
					Sec. 103. Exclusion from gross estate of value of principal
				residence.
					Title II—Treatment of small business stock
					Sec. 201. Full exclusion from gross income of gain from
				qualified small business stock.
					Sec. 202. Repeal of alternative minimum tax treatment of
				qualified small business stock gain as item of tax preference.
					Title III—Relief for government contractors
					Sec. 301. Repeal of withholding tax on government
				contractors.
				
			IEstate and gift
			 tax reform
			101.Repeal of
			 carryover basis; increased exclusion amount; maximum
			 35 percent rate
				(a)EGTRRA sunset
			 not To applySection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act (other than subtitles A and E, and sections 511(d) and
			 521(b)(2), thereof).
				(b)$5,000,000
			 applicable exclusion amountSubsection (c) of section 2010 of the
			 Internal Revenue Code of 1986 is amended by striking all that follows
			 the applicable exclusion amount and inserting . For
			 purposes of the preceding sentence, the applicable exclusion amount is
			 $5,000,000..
				(c)Maximum estate
			 and gift tax rate 35 percentParagraph (1) of section 2001(c) of
			 such Code is amended by striking the last 7 items in the table and inserting
			 the following new item:
					
						
							
								
									Over
						$500,000$155,800, plus 35 percent of the excess of such amount
						over $500,000.
									
								
							
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2010.
				102.Increase in
			 deduction for family-owned businesses
				(a)In
			 general
					(1)IncreaseParagraph
			 (2) of section 2057(a) of the Internal Revenue Code of 1986 is amended by
			 striking $675,000 and inserting
			 $5,000,000.
					(2)Allowed in
			 addition to applicable credit amountSubsection (a) of section
			 2057 of such Code is amended by striking paragraph (3).
					(b)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2010.
				103.Exclusion from
			 gross estate of value of principal residence
				(a)In
			 generalSubchapter A of chapter 11 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
					
						2059.Principal
				residence
							(a)In
				GeneralFor purposes of the tax imposed by section 2001, in the
				case of a decedent who was (at the date of the decedent’s death) a citizen or
				resident of the United States, the value of the taxable estate shall be
				determined by deducting from the value of the gross estate the adjusted value
				of any residence if—
								(1)such residence is
				included in determining the value of the gross estate,
								(2)such residence is
				located in the United States, and
								(3)during the 8-year period ending on the date
				of the decedent’s death, there have been periods aggregating 5 years during
				which such residence was owned by the decedent or a member of the decedent’s
				family and used by the decedent or such a member as their principal residence
				(within the meaning of section 121).
								(b)LimitationThe deduction allowed by this section shall
				not exceed $2,000,000.
							(c)Adjusted
				ValueFor purposes of this section, the adjusted value of
				property is the value of such property for purposes of this chapter, reduced by
				amounts allowable as a deduction in respect to such property under paragraph
				(4) of section
				2053(a).
							.
				(b)Clerical
			 AmendmentThe table of sections for subchapter A of chapter 11 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 2059. Principal
				residence.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2010.
				IITreatment of
			 small business stock
			201.Full exclusion
			 from gross income of gain from qualified small business stock
				(a)In
			 generalParagraph (1) of
			 section 1202(a) of the Internal Revenue Code of 1986 is amended by striking
			 50 percent of.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				202.Repeal of
			 alternative minimum tax treatment of qualified small business stock gain as
			 item of tax preference
				(a)In
			 generalSubsection (a) of
			 section 57 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (7).
				(b)Conforming
			 amendmentSubclause (II) of section 53(d)(1)(B)(ii) of such Code
			 is amended by striking , (5), and (7) and inserting and
			 (5).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				IIIRelief for
			 government contractors
			301.Repeal of
			 withholding tax on government contractorsSection 3402 of the Internal Revenue Code of
			 1986 is amended by striking subsection (t).
			
